Citation Nr: 1109305	
Decision Date: 03/09/11    Archive Date: 03/17/11

DOCKET NO.  09-32 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines



THE ISSUE

Whether the Appellant is eligible for Department of Veterans Affairs death benefits.  




ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel






INTRODUCTION

The Veteran served in the Philippine Commonwealth Army as part of the United States Armed Forces, Far East (USAFFE) from November 1941 to June 1946, which included a period as a Prisoner of War (POW) from April 1942 to September 1942.  The Veteran died in June 1999, and the Appellant is his son.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an administrative decision in January 2009 of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  


FINDINGS OF FACT

1.  The Veteran served in the Philippine Commonwealth Army as part of the USAFFE from November 1941 to June 1946; at the time of his death, the Veteran's sole service-connected disability was malaria, effective from February 1988.  

2.  The Appellant is 64 years of age and it is neither claimed nor shown that he was mentally or physically incapable of self-support prior to age 18.


CONCLUSION OF LAW

The criteria to establish basic eligibility for VA death benefits have not been met.  38 U.S.C.A. §§ 101(4)(A), 5107 (West 2002); 38 C.F.R. §§ 3.57, 3.356 (2010).





The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

The question before the Board is whether the Appellant is entitled to benefits as the Veteran's surviving child, and such question is a legal issue.  Where, as here, the interpretation and application of the law and regulations to the undisputed facts is dispositive of the appeal, neither the duty to notify nor the duty to assist provisions of the VCAA apply.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

In general, certain survivors including a child of a veteran may be entitled to receive VA nonservice-connected death pension benefits if such veteran had qualifying service under 38 U.S.C.A. § 1521(j) or, at the time of death, was receiving or entitled to receive compensation for a service-connected disability based on service during a period of war.  See 38 U.S.C.A. § 1542 (West 2002).

Dependency and indemnity compensation (DIC) is payable to the surviving children of veterans who die after December 31, 1956, provided the veteran was discharged or released from active service under conditions other than dishonorable, death was due to a service-connected or compensable disability, or the veteran died while in active service.  38 U.S.C.A. §§ 1310, 1313 (West 2002).  



A "veteran" is a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  Active military, naval, and air service includes active duty.  In turn, "active duty" is defined as full time duty in the Armed Forces.  38 C.F.R. § 3.6(a), (b).  The "Armed Forces" consist of the United States Army, Navy, Marine Corps, Air Force, and Coast Guard, including their Reserve components.  38 C.F.R. § 3.1.

Service before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, including organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States, shall not be deemed to have been active military, naval, or air service for the purposes of any law of the United States conferring rights, privileges, or benefits upon any person by reason of the service of such person or the service of any other person in the Armed Forces, except benefits under contracts of National Service Life Insurance entered into before February 18, 1946; chapter 10 of title 37; and chapters 11, 13 (except section 412(a)), and 23 of this title.  See 38 U.S.C.A. § 107(a) (West 2002).  In effect, those persons with such service (and those upon whose service benefits for others, as in this case, may ultimately rely) are not entitled to nonservice-connected VA disability pension benefits.  See Cacalda v. Brown, 9 Vet. App. 261, 264 (1996).

The term "child" for purposes of Title 38 of the United States Code is specifically defined.  For purposes of determining eligibility as a claimant under Title 38, a child must be unmarried and must be either under the age of 18, have become permanently incapable of self-support before the age of 18, or be between the ages of 18 and 23 and pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 101(4)(A); 38 C.F.R. §§ 3.57(a)(1), 3.356.


In order to establish entitlement to recognition as the helpless child of the Veteran, it must be shown that the claimant/appellant was permanently incapable of self support by reason of mental or physical defect as of his or her eighteenth birthday.  See 38 C.F.R. § 3.356(a).  Rating determinations regarding helpless child status are made solely on the basis of whether the child is permanently incapable of self-support through his/her own efforts, by reason of physical or mental defects.  Rating criteria applicable to disabled veterans are not controlling.  The question of permanent incapacity for self-support is one of fact, for determination by the rating agency on competent evidence of record in the individual case.  Id.

The principal factors for consideration under 38 C.F.R. § 3.356 are:

(1) The fact that a claimant is earning his or her own support is prima facie evidence that he or she is not incapable of self-support.  Incapacity for self-support will not be considered to exist when the child by his or her own efforts is provided with sufficient income for his or her reasonable support.

(2) A child shown by proper evidence to have been permanently incapable of self-support prior to the date of attaining the age of 18 years, may be so held at a later date even though there may have been a short intervening period or periods when his or her condition was such that he or she was employed, provided the cause of incapacity is the same as that upon which the original determination was made and there were no intervening diseases or injuries that could be considered as major factors.  


Employment which was only casual, intermittent, tryout, unsuccessful, or terminated after a short period by reason of disability, should not be considered as rebutting permanent incapability of self-support otherwise established.

(3) It should be borne in mind that employment of a child prior or subsequent to the delimiting age may or may not be a normal situation, depending on the educational progress of the child, the economic situation of the family, indulgent attitude of parents, and the like.  In those cases where the extent and nature of disability raises some doubt as to whether they would render the average person incapable of self-support, factors other than employment are for consideration.  In such cases there should be considered whether the daily activities of the child in the home and community are equivalent to the activities of employment of any nature within the physical or mental capacity of the child which would provide sufficient income for reasonable support.  Lack of employment of the child either prior to the delimiting age or thereafter should not be considered as a major factor in the determination to be made, unless it is shown that it was due to physical or mental defect and not to mere disinclination to work or indulgence of relatives or friends.





(4) The capacity of a child for self-support is not determinable upon employment afforded solely upon sympathetic or charitable considerations and which involved no actual or substantial rendition of services.

The U.S. Court of Appeals for Veterans Claims (Court) has held that the "focus of analysis must be on the claimant's condition at the time of his or her 18th birthday."  Dobson v. Brown, 4 Vet. App. 443, 445 (1993).  In other words, for purpose of initially establishing helpless child status, the claimant's condition subsequent to his or her eighteenth birthday is not for consideration.  If the claimant is shown to be capable of self-support at eighteen, VA is required to proceed no further.  However, if a finding is made that a claimant was permanently incapable of self-support as of his or her eighteenth birthday, then evidence of the claimant's subsequent condition becomes relevant for the second step of the analysis, that is, whether there is improvement sufficient to render the claimant capable of self-support after the age of 18.   

Analysis

The Appellant asserts that he is eligible for VA death benefits (DIC and death pension) as a survivor of a veteran of wartime military service that included serving as a member of the USAFFE and having POW status.  He states that his financial situation is poor and that he desires VA death benefits to assist him in making the annual payments to the public cemetery for the Veteran's grave.  






Initially, according to an official service department certification in June 1973, the Veteran served in the Philippine Commonwealth Army as part of the USAFFE from November 1941 to June 1946.  The claims file also shows that according to a death certificate, the Veteran died in June 1999.  At the time of his death, his sole service-connected disability was malaria, noncompensable, effective from February 1988.  

Prior to reaching the questions of whether the Veteran had qualifying service for the payment of death benefits to his survivors and of whether the criteria for DIC and/or death pension benefits have been met, the Board must determine whether the Appellant is eligible to receive such benefits, if warranted.  In reviewing the file, the Board concludes that the Appellant has not established basic eligibility for VA death benefits for the reason that he is not a "child" for VA purposes.  

As explained previously, prior to being identified as a "child" of a deceased veteran under VA law, the Appellant must meet certain requirements.  In this case, he has not satisfied those requirements.  Although it is not shown from a review of the file whether or not the Appellant is unmarried, and whether by official documentation that he is the son of the Veteran, he is shown by his own report to have been born in 1946 and is therefore now 64 years of age.  The Appellant therefore does not meet the age requirements for eligibility as a child of the Veteran.  38 U.S.C.A. § 101(4)(A); 38 C.F.R. §§ 3.57(a)(1), 3.356.  

Furthermore, the Appellant has not argued or is there any evidence submitted to support that he was rendered by physical or mental handicap as being incapable of self support before age 18.    In that regard, there have been no claims, and evidence does not suggest, that the Appellant meets any of the factors to show that he has helpless child status.  38 C.F.R. § 3.356.  

While the Appellant asserts that he should be entitled to death benefits, because he has limited financial support, the law is dispositive with regard to this issue.

In short, the Board finds that the Appellant is not qualified as the Veteran's surviving child under the pertinent law and regulations cited above.

Consequently, the Board determines that there is no legal basis on which the Appellant's claim for death benefits can be based.  As the law, and not the evidence, is dispositive, the appeal is denied due to the absence of legal merit.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  


ORDER

The Appellant is not eligible for VA death benefits, and the appeal is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


